DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 12/7/2020, with respect to the previous rejection in view of have been fully considered and are persuasive.  The cancellation of the previous claim set is acknowledged and claim limitations added in the new claims differentiate the present invention from the prior art.  
Allowable Subject Matter
Claims 45-58 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine surgical instrument comprising a frame, a jointed device comprising a first and second link connected via a rotational joint, and a tendon for moving the second link relative to the first by pulling. One of the links includes a sliding surface that is a convex ruled surface that allows for the tendon to slide therein.   Lee teaches a similar medical device, but fails to disclose the specific structure or, or motivation to modify, a device having a link that has a convex ruled surface that the tendon slides on.  The applicant explanation in the response filed 12/7/2020 details the differences between the claims currently presented and the prior art of Lee, including the relationship between the link and tendon surfaces. The differences are significant between the prior art and the structure disclosed by the present invention, as the present invention would reduce friction of moving parts as well as minimize the size of the device.  Due to the structural differences between the link and the tendons disclosed by the prior art and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 22, 2021